Citation Nr: 0313409	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for anxiety and 
depression.

4.  Entitlement to service connection for a bilateral foot 
disability.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for a bilateral calf 
disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Providence, Rhode Island Regional 
Office (RO), which denied de novo the veteran's claims of 
service connection for anxiety and depression, as well as 
disabilities of the feet, ankles, legs, knees, and low back.  
In August 1999, the veteran testified at a Board hearing at 
the RO.

In a November 15, 1999 decision, the Board noted that the 
claims of service connection for a bilateral knee disability 
and a low back disability had been previously denied by the 
RO; thus, the issue of whether new and material evidence had 
been submitted had to be determined before proceeding to 
decide merits of the claims.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

After reviewing the record, the Board determined that new and 
material evidence had been submitted to reopen the previously 
denied claims of service connection for a bilateral knee 
disability and a low back disability.  The Board reopened 
these claims, then denied the claim of service connection for 
a bilateral knee disability as not well grounded under 
criteria then in effect.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board denied the claim of service connection for 
a low back disability on the merits.  

Also in its November 15, 1999 decision, the Board denied the 
veteran's claims of service connection for a bilateral ankle 
disability and a bilateral calf disability, finding that 
these claims were not well grounded under criteria then in 
effect.  Id.  The Board also denied, on the merits, the 
veteran's claims of service connection for a bilateral foot 
disability.  Finally, the Board remanded the issue of service 
connection for anxiety and depression for additional 
development of the evidence.  

The veteran duly appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  Among other things, 
the VCAA redefined the obligations of VA with respect to the 
duty to assist and provided for an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.

In light of this new law, in a July 27, 2001 Order, the Court 
vacated the Board's November 15, 1999 decision with respect 
to all claims except the remanded claim of service connection 
for anxiety and depression.  The Court remanded the remaining 
matters to the Board for readjudication in light of the VCAA.  
Although it is unclear from the Court's order, it is presumed 
that the Board's favorable decision to reopen the claims of 
service connection for a bilateral knee disability and a low 
back disability were not vacated by the Court; thus, the new 
and material issues will not be revisited.  

As the Board noted in its November 15, 1999 decision, the 
veteran raised a claim of service connection for post-
traumatic stress disorder (PTSD) at his August 1999 Board 
hearing.  A review of the record shows that service 
connection for PTSD was previously denied by the RO in final 
rating decisions dated in August 1987 and January 1994.  It 
does not appear that the RO has had the opportunity to 
address the veteran's latest claim for this benefit.  Thus, 
his request to reopen his claim of service connection for 
PTSD is referred to the RO for initial consideration.


REMAND

Under regulations issued after the enactment of the VCAA, and 
at the direction of the Secretary, the Board began conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

Consistent with these new duty-to assist regulations, after 
reviewing the veteran's case upon its return from the Court, 
the Board determined that additional evidentiary development 
was warranted.  In February 2002, the Board began this 
evidentiary development, pursuant to the authority granted by 
38 C.F.R. § 19.9(a)(2).  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with a February 2002 development memorandum, 
the Board obtained VA and private clinical records, as well 
as a VA medical examination report, which was completed in 
April 2003.  This evidence has not been considered by the RO.  
In light of the new judicial precedent discussed above, the 
Board is compelled to remand the veteran's case to the RO.

The Board also notes that additional evidentiary development 
is warranted prior to further consideration of the veteran's 
appeal.  Specifically, it is noted that VA's duties under the 
VCAA include providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  Given the nature of this case, the Board 
believes that medical examinations are necessary in 
clarifying the nature and etiology of the veteran's claimed 
psychiatric disability and his claimed disabilities of the 
feet, ankles, calves, knees, and low back, to include whether 
such disabilities are causally related to his military 
service, any incident therein, or any service-connected 
disability.  

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his claimed 
disabilities of the feet, ankles, calves, 
knees, and low back.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to provide an opinion 
as to etiology of any disability of the 
of the feet, ankles, calves, knees, and 
low back found on examination, to include 
stating whether it is at least as likely 
as not that any such disability was 
incurred during the veteran's active 
service, or is causally related to (or 
aggravated by) his service-connected 
residuals of amputations of both 5th 
toes.  In rendering his or her opinion, 
the examiner should specifically 
reference the evidence of record and 
provide a complete rationale for any 
opinion expressed.

2.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disability.  The veteran's 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to review 
the entire record and provide an opinion 
as to whether it is as least as likely as 
not that any current psychiatric 
disability is etiologically related to 
the veteran's military service, any 
incident therein, or any service-
connected disability, including residuals 
of amputations of the 5th toes.  In 
rendering his or her opinion, the 
examiner should specifically reference 
the evidence of record and provide a 
complete rationale for any opinion 
expressed.

3.  The RO should then review the claims 
file to ensure that all of the 
development requested has been completed.  
In particular, the RO should review the 
requested medical reports to ensure that 
they are responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Also, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  

After conducting any additional indicated development, the RO 
should readjudicate the veteran's claims.  If the benefits 
requested on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case (SSOC) to him and his attorney.  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the claims currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




